JS 44 (Rev. 10/20)                                               CIVIL
                                                 Case 5:20-cv-01376    COVER
                                                                    Document 1-4 SHEET
                                                                                  Filed 12/02/20 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                                     DEFENDANTS
        Disability Rights of Texas                                                                                                    Kevin Bois, In his official capacity as the Chief of Police of the
                                                                                                                                      Kirby Police Department
     (b)     County of Residence of First Listed Plaintiff                                                                            County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                      NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.

     ( C) Attorneys (Firm Name, Address, and Telephone Number)         Attorneys (IfKnown)Charles S. Frigerio and Hector X. Saenz
      Coty Meibeyer 1500 McGowan St. Ste. 100, Houston TX 77004                           Law Offices of Charles S. Frigerio, PC
      Beth L. Mitchell, 222 W. Braker Lane, Austin, TX 78758                              111 Soledad St., Suite 840 San Antonio, Tx 78205
      cmeibeyer@drtx.org and bmitchell@drtx.ort                                           (210) 271-7877 - frigeriolaw1995@sbcglobal.net
II. BASIS OF JURISDICTION (Place an ''.X" in One Box Only)   III. CITIZENSIDP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                                 (For Diversity Cases Only)                                              and One Box for Defendant)
01       U.S. Government                       03       Federal Question                                                                                  PTF                 DEF                                          PTF               DEF

           Plaintiff                                      (U.S. Government Not a Party)                                    Citizen ofThis State             I    D          D      I    Incorporated or Principal Place         4   D        D4
                                                                                                                                                                                          ofBusiness In This State

oz       U.S. Government
           Defendant
                                               04       Diversity
                                                          (Indicate Citizenship of Parties in Item III)
                                                                                                                           Citizen ofAnother State               oz         □      2    Incorporated and Principal Place
                                                                                                                                                                                          ofBusiness In Another State
                                                                                                                                                                                                                                    □   5    Os

                                                                                                                           Citizen or Subj ect ofa
                                                                                                                             Foreign Country
                                                                                                                                                                 03         □      3    Foreign Nation                              □   6    06

IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                                    Click here for: Nature of Suit Code Descri tions.
             CON TRAC T                                                         TO RTS                                        FORFE T
                                                                                                                                    I URE/PENAL TY                             BANKRUPTCY                               O THER STA T U TES
  110 Insurance                                  PERSONAL INJURY                             PERSONAL INJURY                      625 Drug Related Seizure               422 Appeal 28 USC 158                         375 False Claims Act
�
  120 Marine                                     310 Airplane                      D       365 Personal Injury -                      ofProperty 21 USC 881              423 Withdrawal                                376 Qui Tam (31 USC
  130 Miller Act                                 315 Airplane Product                                Product Liability            690 Other                                          28 USC 157                             3729(a))
  140 Negotiable Instrument                                Liability               O       367 Health Care/                                                                                                  -         400 State Reapportionment
D 150 Recovery ofOverpayment                     320 Assault, Libel &                               Pharmaceutical
                                                                                                                                                                 1--=-----------------,=--,- ➔=C
                                                                                                                                                                       PROPE          "'R
                                                                                                                                                                                        ""TY RIG
                                                                                                                                                                 lo-r' "-:: � � ":: "":":"
                                                                                                                                                                                                  ="'H""T""S..__
                                                                                                                                                                                                                 1-1
                                                                                                                                                                                                                       4 IO Antitrust
      & Enforcement ofJudgment                             Slander                                  Personal Injury                                                      820 Copyrights                                430 Banks and Banking
D 151 Medicare Act                               330 Federal Employers'                             Product Liability                                                    830 Patent                                    450 Commerce
D 152 Recovery ofDe faulted                                Liability               D       368 Asbestos Personal                                                         835 Patent - Abbreviated                      460 Deportation
       Student Loans                             340 Marine                                         Injury Product                                                                   New Drug Application              470 Racketeer Influenced and
       (Excludes Veterans)                       345 Marine Product                                 Liability                                                            840 Trademark                                      Corrupt Organizations
D 153 Recovery ofOverpayment                                Liability                   PERSONAL PROPERTY                                  LABO R                        880 Defend Trade Secrets                      480 Consumer C redit
      ofVeteran's Benefits                       350 Motor Vehicle                 D       370 Other Fraud                        710 Fair Labor Standards                           Act of2016                             (15 USC 1681 or 1692)
D                                                                                  D
D
  160 Stockholders' Suits
  190 Other Contract
                                                 355 Motor Vehicle
                                                        Product Liability          D
                                                                                           371 Truth in Lending
                                                                                           380 Other Personal
                                                                                                                                      Act
                                                                                                                                  720 Labor/Management           1-___,s o c""IAL---....,..
                                                                                                                                                                            "'"  "'"        ..."'" =---=- --t�
                                                                                                                                                                                           SEC URI TY
                                                                                                                                                                                                              -        485
                                                                                                                                                                                                                           �:�!:�::   �:;
                                                                                                                                                                                                                                          sumer



D 195 Contract Product Liability                 360 Other Personal                                 Property Damage                    Relations                         861 HIA (1395ft)                              490 Cable/Sat TV
D 196 Franchise                                         Injury                     D       385 Property Damage                    740 Railway Labor Act                  862 Black Lung (923)                          850 Securities/Commodities/
                                                 362 Personal Injury -                              Product Liability             751 Family and Medical                 863 DIWC/DIWW (405(g))                            Exchange
                                                        Medical Malpractice                                                           Leave Act                          864 SSID Title XVI                            890 Other Statutory Actions
                   RE_ AL P_RO_PE_ RTY   __--t-,--,-,,C I VIL-,-,..RIGHT.,.      S   - PRISO_N_ ER P_ET_ _ T                _t==l 790 Other Labor Litigation
                                                                                                                 I _ _IO_N_ S                                            865 RSI (405(g))                              891 Agricultural Acts


§D
1-,,.,,..,..,,..,.      ,.. ,,. .., _,,..              ,..,,.       ,,.,..,.,.-:: -:- -+-- -: :--:-    ,..,,....
    210 Land Condemnation                        440 Other Civil Rights                    Habeas Corpus:                         791 Employee Retirement                      _ _ _ _ __ _ _ __                       893 Environmental Matters
                                                                                                                                                                     -
    220 Foreclosure                              441 Voting                                463 Alien Detainee                         Income Security Act        1-- - FEDERAL_TAX _                Sill TS _-1        895 Freedom ofInformation
    230 Rent Lease & Ej ectment                  442 Employment                            510 Motions to Vacate                                                         870 Taxes (U.S. Plaintiff                         Act
    240 Torts to Land                            443 Housing/                                       Sentence                                                                         or Defendant)                     896 Arbitration
    245 Tort Product Liability                          Accommodations                     530 General                                                                   871 IRS-Third Party                           899 Administrative Procedure
D   290 All Other Real Property                  445 Amer. w/Disabilities -                535 Death Penalty                            M
                                                                                                                                        I MG  I RAT OI N                              26 USC 7609                          Act/Review or Appeal of
                                                        Employment                         Other:                                 462 Naturalization Application                                                           Agency Decision
                                                 446 Amer. w/Disabilities -                540 Mandamus & Other                   465 Other Immigration                                                                950 Constitutionality of
                                                        Other                              550 Civil Rights                           Actions                                                                              State Statutes
                                                 448 Education                             555 Prison Condition
                                                                                           560 Civil Detainee -
                                                                                                    Conditions of
                                                                                                    Confinement
V. ORIGIN (Place an "X" in One Box Only)
DI       Original
         Proceeding
                               02       Removed from
                                        State Court
                                                                       □    3     Remanded from
                                                                                  Appellate Court
                                                                                                                  D4      Reinstated or
                                                                                                                          Reopened
                                                                                                                                                 D    5 Transferred from
                                                                                                                                                        Another District
                                                                                                                                                                                       D    6 Multidistrict
                                                                                                                                                                                              Litigation -
                                                                                                                                                                                                                            D8    Multidistrict
                                                                                                                                                                                                                                  Litigation­
                                                                                                                                                          (specify)                           Transfer                            Direct File
                                                    Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION�--------------------------------­
                                                    Brief description of cause:


VII. REQUESTED IN    0 CHECK IF TI-IlS IS A CLASS ACTION                                                                      DEMAND$
                                                                                                                                                                                                                                   □
                                                                                                                                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                                                   JURYDEMAND:                          0Yes            No

VIII. RELATED CASE(S)
                                                                                                      ----------------- DOCKET NUMBER -------------
                      (See instructions):
      IF ANY                              JUDGE
DATE                                                                                    SIGNATURE OF ATTORNEY OF RECORD
            December 2, 2020                                                                       //s// Chalres S. Frigerio
FO R O FF      ICE U SE ONLY

     RECEIPT#                            AMOUNT                                              APPLYING IFP                                             JUDGE                                       MAG.JUDGE
JS 44 Reverse (Rev. 10/20)      Case 5:20-cv-01376 Document 1-4 Filed 12/02/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service ofpleading or other papers as
required by law, except as provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is
required for the use ofthe Clerk ofCourt for the purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) ofplaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. Ifthe plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listed plaintiff resides at the
         time offiling. In U.S. plaintiff cases, enter the name ofthe county in which the first listed defendant resides at the time offiling. (NOTE: In land
         condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe tract ofland involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney ofrecord. Ifthere are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution ofthe United States, an amendment
         to the Constitution, an act ofCongress or a treaty ofthe United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity ofcitizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens ofdifferent states. When Box 4 is checked, the
         citizenship ofthe different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section ofthe JS 44 is to be completed ifdiversity ofcitizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. Ifthere are multiple nature ofsuit codes associated with the case, pick the nature ofsuit code
         that is most applicable. Click here for: Nature ofSuit Code Descriptions.

V.       Origin. Place an "X" in one ofthe seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority ofTitle 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE TBAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause ofaction and give a briefdescription ofthe cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reception ofcable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box ifyou are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section ofthe JS 44 is used to reference related pending cases, ifany. Ifthere are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
